IN THE SUPREME COURT OF PENNSYLVANIA
                             EASTERN DISTRICT


WILLIAM L. WRIGHT III (INCOMPETENT       : No. 67 EM 2018
PRO' SE LITIGANT),                       :
                                         :
                   Petitioner            :
                                         :
                                         :
             v.                          :
                                         :
                                         :
JOHN E. WETZEL (SECRETARY OF             :
CORRECTIONS),                            :
                                         :
                   Respondent            :


                                    ORDER



PER CURIAM

     AND NOW, this 20th day of August, 2018, the “Pro Se Interlocutory Appeal” is

DENIED.